Order COMPTON, Chief Justice, and CARMODY, MOISE, CHAVEZ and NOBLE, Justices, concurring. Ordered that the Report of Referees filed herein be and the same is hereby adopted in its entirety. Further ordered that the respondent, Thomas M. Thompson, be and he is hereby adjudged guilty of unethical and unprofessional conduct in the practice of law, as fully set forth in the Report of Referees, and the said Thomas M. Thompson be and he is hereby censured and reprimanded for such unethical and unprofessional conduct in the practice of law.